JON F. CHAIT FORM


HUDSON HIGHLAND GROUP, INC.
STOCK OPTION AGREEMENT

        STOCK OPTION AGREEMENT (“Agreement”) made as of the [DAY]th day of
[MONTH], [YEAR], by and between HUDSON HIGHLAND GROUP, INC., a Delaware
corporation (the “Company”) and JON F. CHAIT (the “Optionee”).


W I T N E S S E T H:

        WHEREAS, pursuant to the Hudson Highland Group, Inc. Long Term Incentive
Plan (the “Plan”), the Company desires to grant to the Optionee and the Optionee
desires to accept an option to purchase shares of common stock, $.001 par value,
of the Company (the “Common Stock”) upon the terms and conditions set forth in
this Agreement.

        NOW, THEREFORE, the parties hereto agree as follows:

        1.    Grant. Subject to the terms and conditions set forth herein, the
Company hereby grants to the Optionee an option to purchase up to [OPTIONS]
shares of Common Stock at a purchase price per share of $[PRICE]. This option is
intended to be treated as an option that does not qualify as an incentive stock
option within the meaning of Section 422 of the Internal Revenue Code of 1986,
as amended.

        2.    Vesting. Except as specifically provided otherwise herein, the
option will vest and become exercisable, if at all, in accordance with the
following schedule based upon the number of full years of the Optionee’s
continuous employment with the Company or an affiliate (as defined below) of the
Company following the date of this Agreement. As used in this Agreement, the
term “affiliate” means an affiliate of the Company within the meaning of Rule
405 under the Securities Act of 1933, as amended.

Full Years of Continuous
Employment

--------------------------------------------------------------------------------

Incremental
Percentage of
Option
Exercisable

--------------------------------------------------------------------------------

Cumulative
Percentage of
Option
Exercisable

--------------------------------------------------------------------------------

Less than 1 ___% ___% 1 ___% ___% 2 ___% ___% 3 ___% ___% [4] ___% ___%

If any fractional shares would result from the strict application of the
incremental percentages set forth above, then the actual number of shares
vesting on any specific date will cover only the full number of shares
determined by rounding the number of shares to be issued from the strict
application of the incremental percentages set forth above to the nearest whole
number. Unless sooner terminated, the option will expire on the tenth
anniversary of the date hereof.

--------------------------------------------------------------------------------

        3.    Exercise. Any portion of the option which has vested and is
exercisable may be exercised in whole or in part by delivering to the Executive
Vice President, Human Resources of the Company at its corporate headquarters in
New York, New York (a) a written notice specifying (1) the number of shares to
be purchased, (2) the date of this Agreement and the specific number of shares
referred to in Section 1 of this Agreement, (3) the Optionee’s home address and,
if the Optionee has one, the Optionee’s social security or U.S. taxpayer
identification number and (4) delivery instructions with respect to the shares
of Common Stock issuable upon exercise, and (b) cash payment in full of the
exercise price, together with the amount, if any, deemed necessary by the
Company to enable it to satisfy any federal, foreign or other tax withholding
obligations with respect to the exercise (unless other arrangements acceptable
to the Company in its sole discretion have been made). The Company may from time
to time change (or provide alternatives to) the method of exercise of the option
granted hereunder by notice to the Optionee, it being understood that from and
after such notice the Optionee will be bound by the method (or alternatives)
specified in any such notice. The Company (in its sole and absolute discretion)
may permit all or part of the exercise price to be paid with shares of Common
Stock which have been owned by the Optionee for at least six months, or in
installments (together with interest) evidenced by the Optionee’s secured
promissory note.

        4.    Issuance of Shares. No shares of Common Stock shall be sold or
delivered hereunder until full payment for such shares has been made. The
Optionee shall have no rights as a stockholder with respect to any shares
covered by the option until a stock certificate for such shares is issued to the
Optionee. Except as otherwise provided herein, no adjustment shall be made for
dividends or distributions of other rights for which the record date is prior to
the date such stock certificate is issued.

        5.    No Assignment of Option. This option is not assignable or
transferable except upon the Optionee’s death to a beneficiary designated by the
Optionee in a written beneficiary designation filed with the Company or, if no
duly designated beneficiary shall survive the Optionee, pursuant to the
Optionee’s will and/or by the laws of descent and distribution, and is
exercisable during the Optionee’s lifetime only by the Optionee or the
Optionee’s guardian or legal representative. Notwithstanding the foregoing, this
option may be transferred, in whole or in part, to (a) the spouse, children or
grandchildren (the “Immediate Family Members”) of the Optionee, (b) a trust
established for the principal benefit of the Optionee’s Immediate Family
Members, (c) a partnership in which the Optionee’s Immediate Family Members are
the only partners, or (d) the former spouse of the Optionee as required by a
domestic relations order incident to a divorce. The Optionee may not receive
consideration for such transfer. The Optionee must notify the Company of any
transfers and any subsequent transfers must be approved by the Company.
Following transfer, this option shall continue to be subject to the same terms
and conditions as were applicable immediately before the transfer, except that
the transferee shall have the right to exercise the option upon the terms and
conditions described herein.

2

--------------------------------------------------------------------------------

        6.    Termination of Employment for Cause. If the Optionee’s employment
or service is terminated by the Company or its affiliates for cause (as defined
below), or at a time when grounds for a termination for cause exist, then any
option held by the Optionee, whether or not otherwise exercisable on the
termination date, shall immediately terminate and cease to be exercisable. For
purposes hereof, the term “cause” means (a) in the case where there is no
employment, consulting or similar service agreement between the participant and
the Company or its affiliates or where such an agreement exists but does not
define “cause” (or words of like import), a termination classified by the
Company or its affiliates, in their sole discretion, as a termination due to the
participant’s dishonesty, fraud, insubordination, willful misconduct, refusal to
perform services or materially unsatisfactory performance of duties, or (b) in
the case where there is an employment, consulting or similar service agreement
between the participant and the Company or its affiliates that defines “cause”
(or words of like import), a termination that is or would be deemed for “cause”
(or words of like import) as classified by the Company or its affiliates, in
their sole discretion, under such agreement.

        7.    Other Termination of Employment. If the Optionee ceases to be
employed by the Company or any of its affiliates for any reason other than death
or for cause (as defined in Section 6), then, unless sooner terminated, that
portion of the option which is exercisable on the date of the Optionee’s
termination of employment will remain exercisable for a period of six months
after such date (one year in the case of an Optionee whose employment terminates
by reason of disability (as defined below)) but in no event after the expiration
of the option in accordance with Section 2, and the remaining portion of the
option will automatically expire on such date. If the Optionee’s employment
terminates by reason of the Optionee’s death, then, unless sooner terminated,
the option will become fully vested (to the extent it was not vested on the date
of death) and will remain exercisable by the Optionee’s beneficiary for a period
of one year after the date of the Optionee’s death but in no event after the
expiration of the option in accordance with Section 2. Any vested option which
is not exercised within the applicable six month or one-year period following
termination of employment will automatically expire. For purposes hereof, the
term “disability” means the inability of the Optionee to perform the customary
duties of the Optionee’s employment with the Company or an affiliate of the
Company by reason of a physical or mental incapacity which is expected to result
in death or be of indefinite duration as determined by the Committee (as defined
in the Plan).

        8.    Securities Law Restrictions. Notwithstanding anything herein to
the contrary, the option shall in no event be exercisable and shares shall not
be issued hereunder if, in the opinion of counsel to the Company, such exercise
and/or issuance may result in a violation of federal or state securities laws or
the securities laws of any other relevant jurisdiction.

        9.    Capital and Corporate Changes.

            (a)    Adjustments Upon Changes in Capitalization. The number and
class of shares covered by this option and, if applicable, the exercise price
per share shall be adjusted proportionately or as otherwise appropriate to
reflect any increase or decrease in the number of issued shares of Common Stock
resulting from a split-up or consolidation of shares or any like capital
adjustment, or the payment of any stock dividend, and/or to reflect a change in
the character or class of shares covered by the Plan arising from a readjustment
or recapitalization of the Company’s capital stock.

3

--------------------------------------------------------------------------------

            (b)    Change in Control. Effective upon a Change in Control (as
defined below), the option will fully vest and will immediately become
exercisable. If, in connection with a Change in Control, the stockholders of the
Company will receive capital stock of another corporation (“Exchange Stock”) in
exchange for their shares of Common Stock (whether or not such Exchange Stock is
the sole consideration), and if the Board of Directors of the Company so
directs, then this option will be converted into an option to purchase shares of
Exchange Stock; provided that such conversion shall not effect the
exercisability of the option pursuant to the foregoing sentence. The number of
shares and exercise price under the converted option will be determined by
adjusting the number of shares and exercise price under this option on the same
basis as the determination of the number of shares of Exchange Stock the holders
of Common Stock will receive in connection with the Change in Control.

            (c)    Definition of Change in Control. For purposes hereof, a
“Change in Control” shall be deemed to occur on the first to occur of any one of
the following events: (a) the consummation of a consolidation, merger, share
exchange or reorganization involving the Company, unless such consolidation,
merger, share exchange or reorganization is a “Non-Control Transaction” (as
defined below); (b) the stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company or an agreement for the sale or
disposition by the Company of all, or substantially all, of the assets of the
Company (in one transaction or a series of related transactions within any
period of 24 consecutive months), other than a sale or disposition by the
Company of all, or substantially all, of the Company’s assets to an entity at
least 75% of the combined voting power of the voting securities of which are
owned by stockholders of the Company in substantially the same proportions as
their ownership of the Company immediately prior to such sale; (c) any person
(as such term is used in Section 13(d) and 14(d)(2) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)) (other than (1) the Company, (2)
any subsidiary of the Company, (3) a trustee or other fiduciary holding
securities under any employee benefit plan (or any trust forming a part thereof)
maintained by the Company or any subsidiary or (4) a corporation owned, directly
or indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock in the Company) is or becomes the
beneficial owner (within the meaning of Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such person any securities acquired directly
from the Company after the date hereof pursuant to express authorization by the
Board that refers to this exception) representing more than 20% of the then
outstanding shares of Common Stock or the combined voting power of the Company’s
then outstanding voting securities; or (d) the following individuals cease for
any reason to constitute a majority of the number of directors then serving:
individuals who, as of the date hereof, constitute the entire Board of Directors
of the Company (the “Board”) and any new director (other than a director whose
initial assumption of office is in connection with an actual or threatened
election contest) whose appointment or election by the Board or nomination for
election by the Company’s stockholders was approved or recommended by a vote of
at least two-thirds of the directors then still in office who either were
directors on the date hereof or whose appointment, election or nomination for
election was previously so approved or recommended. Notwithstanding the
foregoing, no “Change in Control” shall be deemed to have occurred if there is
consummated any transaction or series of integrated transactions immediately
following which the record holders of the Common Stock immediately prior to such
transaction or series of transactions continue to have substantially the same
proportionate ownership in an entity that owns all or substantially all of the
assets or voting securities of the Company immediately following such
transaction or series of transactions. A “Non-Control Transaction” shall mean a
consolidation, merger, share exchange or reorganization of the Company where (a)
the stockholders of the Company immediately before such consolidation, merger,
share exchange or reorganization beneficially own, directly or indirectly, more
than 50% of the then outstanding shares of common stock and the combined voting
power of the outstanding voting securities of the corporation resulting from
such consolidation, merger, share exchange or reorganization (the “Surviving
Corporation”); (b) the individuals who were members of the Board immediately
prior to the execution of the agreement providing for such consolidation,
merger, share exchange or reorganization constitute at least 50% of the members
of the board of directors of the Surviving Corporation; and (c) no person (other
than (1) the Company, (2) any subsidiary of the Company or (3) any employee
benefit plan (or any trust forming a part thereof) maintained by the Company,
the Surviving Corporation or any subsidiary) is or becomes the beneficial owner,
directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such person any securities acquired directly
from the Company after the date hereof pursuant to express authorization by the
Board that refers to this exception) representing more than 20% of the then
outstanding shares of the common stock of the Surviving Corporation or the
combined voting power of the Surviving Corporation’s then outstanding voting
securities.

4

--------------------------------------------------------------------------------

            (d)    Fractional Shares. In the event of any adjustment in the
number of shares covered by this option pursuant to the provisions hereof, any
fractional shares resulting from such adjustment will be disregarded, and the
option, as adjusted, will cover only the number of full shares resulting from
the adjustment.

            (e)    Determination of the Board to be Final. All adjustments under
this Section shall be made by the Board, and its determination as to what
adjustments shall be made, and the extent thereof, shall be final, binding and
conclusive.

        10.    No Employment Rights. Nothing in this Agreement shall give the
Optionee any right to continue in the employment of the Company or any affiliate
of the Company, or interfere in any way with the right of the Company or any
affiliate of the Company to terminate the employment of the Optionee.

        11.    Plan Provisions. The provisions of the Plan shall govern if and
to the extent that there are inconsistencies between those provisions and the
provisions hereof. The Optionee acknowledges receipt of a copy of the Plan prior
to the execution of this Agreement.

        12.    Administration. The Committee will have full power and authority
to interpret and apply the provisions of this Agreement and act on behalf of the
Company and the Board in connection with this Agreement, and the decision of the
Committee as to any matter arising under this Agreement shall be binding and
conclusive as to all persons.

        13.    Employee Handbook and Arbitration Agreements. As a material
inducement to the Company to grant this option and to enter into this Agreement,
the Optionee hereby expressly agrees to (a) comply with and abide by the terms
and conditions of, and rules relating to, such Optionee’s employment with the
Company or an affiliate set forth in the applicable employee handbook and (b) be
bound by the terms and provisions of any arbitration or similar agreement to
which the Optionee is or becomes a party with the Company or an affiliate.

5

--------------------------------------------------------------------------------

        14.    Confidentiality, Non-Solicitation and Work Product Assignment. As
a material inducement to the Company to grant this option and enter into this
Agreement, the Optionee hereby expressly agrees to be bound by the following
covenants, terms and conditions:

            (a)    Definition. “Confidential Information” consists of all
information or data relating to the business of the Company, including but not
limited to, business and financial information; new product development and
technological data; personnel information and the identities of employees; the
identities of clients and suppliers and prospective clients and suppliers;
client lists and potential client lists; development, expansion and business
strategies, plans and techniques; computer programs, devices, methods,
techniques, processes and inventions; research and development activities; trade
secrets as defined by applicable law and other materials (whether in written,
graphic, audio, visual, electronic or other media, including computer software)
developed by or on behalf of the Company which is not generally known to the
public, which the Company has and will take precautions to maintain as
confidential, and which derives at least a portion of its value to the Company
from its confidentiality. Additionally, Confidential Information includes
information of any third party doing business with the Company (actively or
prospectively) that the Company or such third party identifies as being
confidential. Confidential Information does not include any information that is
in the public domain or otherwise publicly available (other than as a result of
a wrongful act by the Optionee or an agent or other employee of the Company).
For purposes of this Section 14, the term “the Company” also refers to each of
its officers, directors, employees and agents, all subsidiary and affiliated
entities, all benefit plans and benefit plans’ sponsors and administrators,
fiduciaries, affiliates, and all successors and assigns of any of them.

            (b)    Agreement to Maintain the Confidentiality of Confidential
Information. The Optionee acknowledges that, as a result of his/her employment
by the Company, he/she will have access to such Confidential Information and to
additional Confidential Information which may be developed in the future. The
Optionee acknowledges that all Confidential Information is the exclusive
property of the Company, or in the case of Confidential Information of a third
party, of such third party. The Optionee agrees to hold all Confidential
Information in trust for the benefit of the owner of such Confidential
Information. The Optionee further agrees that he/she will use Confidential
Information for the sole purpose of performing his/her work for the Company, and
that during his/her employment with the Company, and at all times after the
termination of that employment for any reason, the Optionee will not use for
his/her benefit, or the benefit of others, or divulge or convey to any third
party any Confidential Information obtained by the Optionee during his/her
employment by the Company, unless it is pursuant to the Company’s prior written
permission.

            (c)    Return of Property. The Optionee acknowledges that he/she has
not acquired and will not acquire any right, title or interest in any
Confidential Information or any portion thereof. The Optionee agrees that upon
termination of his/her employment for any reason, he/she will deliver to the
Company immediately, but in no event later that the last day of his/her
employment, all documents, data, computer programs and all other materials, and
all copies thereof, that were obtained or made by the Optionee during his/her
employment with the Company, which contain or relate to Confidential Information
and will destroy all electronically stored versions of the foregoing.

6

--------------------------------------------------------------------------------

            (d)    Disclosure and Assignment of Inventions and Creative Works.
The Optionee agrees to promptly disclose in writing to the Company all
inventions, ideas, discoveries, developments, improvements and innovations
(collectively “Inventions”), whether or not patentable and all copyrightable
works, including but limited to computer software designs and programs
(“Creative Works”) conceived, made or developed by the Optionee, whether solely
or together with others, during the period the Optionee is employed by the
Company. The Optionee agrees that all Inventions and all Creative Works, whether
or not conceived or made during working hours, that: (1) relate directly to the
business of the Company or its actual or demonstrably anticipated research or
development, or (2) result from the Optionee’s work for the Company, or (3)
involve the use of any equipment, supplies, facilities, Confidential
Information, or time of the Company, are the exclusive property of the Company.
The Optionee hereby assigns and agrees to assign all right, title and interest
in and to all such Inventions and Creative Works to the Company. The Optionee
understands that he/she is not required to assign to the Company any Invention
or Creative Work for which no equipment, supplies, facilities, Confidential
Information or time of the Company was used, unless such Invention or Creative
Work relates directly to the Company’s business or actual or demonstrably
anticipated research and development, or results from any work performed by the
Optionee for the Company.

            (e)    Non-Solicitation of Clients. During the period of the
Optionee’s employment with the Company and for a period of one year from the
date of termination of such employment for any reason, the Optionee agrees that
he/she will not, directly or indirectly, for the Optionee’s benefit or on behalf
of any person, corporation, partnership or entity whatsoever, call on, solicit,
perform services for, interfere with or endeavor to entice away from the Company
any client to whom the Company provides services at any time during the 12 month
period proceeding the date of termination of the Optionee’s employment with the
Company, or any prospective client to whom the Company had made a presentation
at any time during the 12 month period preceding the date of termination of the
Optionee’s employment with the Company.

            (f)    Non-Solicitation of Employees. For a period of one year after
the date of termination of the Optionee’s employment with the Company for any
reason, the Optionee agrees that he/she will not, directly or indirectly, hire,
attempt to hire, solicit for employment or encourage the departure of any
employee of the Company, to leave employment with the Company, or any individual
who was employed by the Company as of the last day of the Optionee’s employment
with the Company.

            (g)    Enforcement. If, at the time of enforcement of this Section
14, a court holds that any of the restrictions stated herein are unreasonable
under circumstances then existing, the parties hereto agree that the maximum
period, scope or geographical area deemed reasonable under such circumstances
will be substituted for the stated period, scope or area as contained in this
Section 14. Because money damages would be an inadequate remedy for any breach
of the Optionee’s obligations under this Agreement, in the event the Optionee
breaches or threatens to breach this Section 14, the Company, or any successors
or assigns, may, in addition to other rights and remedies existing in its favor,
apply to any court of competent jurisdiction for specific performance, or
injunctive or other equitable relief in order to enforce or prevent any
violations of this Section 14.

7

--------------------------------------------------------------------------------

            (h)    Miscellaneous. The Optionee acknowledges and agrees that the
provisions of this Section 14 are in addition to, and not in lieu of, any
confidentiality, non-solicitation, work product assignment and/or similar
obligations that the Optionee may have with respect to the Company and/or its
affiliates, whether by agreement, fiduciary obligation or otherwise and that the
grant and exercisability of the option contemplated by this Agreement are
expressly made contingent on the Optionee’s compliance with the provisions of
this Section 14. Without in any way limiting the provisions of this Section 14,
the Optionee further acknowledges and agrees that the provisions of this Section
14 shall remain applicable in accordance with their terms after the Optionee’s
termination of employment with the Company, regardless of whether (1) the
Optionee’s termination or cessation of employment is voluntary or involuntary,
(2) the Optionee has exercised the option in whole or in part or (3) the option
has not or will not vest.

            15.    Binding Effect; Headings. This Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors and permitted assigns. The subject headings of Sections of this
Agreement are included for the purpose of convenience only and shall not affect
the construction or interpretation of any of its provisions. All references in
this Agreement to “$” or “dollars” are to United States dollars.

            16.    Applicable Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware. This Agreement
constitutes the entire agreement between the parties with respect to the subject
matter hereof and controls and supersedes any prior understandings, agreements
or representations by or between the parties, written or oral with respect to
its subject matter and may not be modified except by written instrument executed
by the parties. The Optionee has not relied on any representation not set forth
in this Agreement.






8

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, this Agreement has been executed as of the date
first above written.

HUDSON HIGHLAND GROUP, INC.

  By:______________________________________       Name:       Title:

  ______________________________________ Optionee - Signature

  ______________________________________ Optionee - Print Name










9